Motion to dismiss appeal granted, with $16 costs, unless the appellants procure *654the appellants’ points to be served and filed on or before August 15, 1961, with notice of argument for the September 1961 Term of this court, said appeal to be argued or submitted when reached, and unless the appellants comply with the order of the Supreme Court, New York County, entered on April 4, I960, within 10 days after service of a copy of the order entered herein, with notice of entry thereof. Concur — Botein, P. J., Rabin, McNally and Stevens, JJ.